Citation Nr: 1624348	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992 with additional service in the Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board hearing in March 2016.  At that time, he submitted additional evidence.  This evidence is not subject to initial review by the Board since the Veteran included a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes initially that the Veteran claimed entitlement to service connection for PTSD and anxiety in September 2009.  With regard to the characterization of the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, anxiety and depression, the Board notes that she expressly filed, and the RO has specifically denied, a claim of service connection for PTSD and anxiety.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly.  As such, this has been reflected on the title page.

The decision below addresses the psychiatric disorder and plantar fasciitis claims.  The headaches claim is addressed in the remand section.


FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for any mental condition (including specifically anxiety disorder and PTSD); the decision was not appealed, nor was new and material evidence received within the appeal period.

2.  Evidence received since January 2006 relates to an unestablished fact necessary to substantiate the claims of service connection for a psychiatric disorder.

3.  The Veteran's psychiatric disorders of anxiety disorder and depressive disorder are attributable to her active service.

4.  During the Veteran's March 2016 Board hearing, the Veteran withdrew her appeal with respect to the issue of entitlement to service connection for bilateral plantar fasciitis.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied service connection for a mental condition (PTSD and anxiety), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  The criteria to reopen the claim of service connection for a psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for service connection for anxiety disorder and depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to service connection for bilateral plantar fasciitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

An appeal may be withdrawn by a Veteran or by his or her representative.  38 C.F.R. § 20.204(a) (2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At her March 2016 Board hearing, the Veteran withdrew her appeal with respect to the issue of entitlement to service connection for bilateral plantar fasciitis.  This was prior to promulgation of a decision by the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of this claim.  

II. Claim to Reopen

The Veteran filed a claim to reopen the issue of service connection for a psychiatric disorder (claimed as PTSD, anxiety and memory loss) in September 2009.  The original claim of service connection for this disability was received by VA in September 1994 (PTSD).  By a January 2006 rating decision, the RO essentially denied a broad claim for any mental condition.  The denial specifically included anxiety and PTSD.  The denial was on the grounds that there was no current diagnosis of PTSD and that any other mental condition was not incurred in service.  The Veteran did not file an NOD, nor was new and material evidence received within one year of the rating decision.  Thus, the January 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the January 2006 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since January 2006, new evidence includes a September 2010 VA examination, in which the examiner diagnosed the Veteran with psychiatric disorders (anxiety disorder not otherwise specified (NOS) and depressive disorder NOS) linking them to her service.

The September 2010 VA examination is new and material because it diagnoses the Veteran with a psychiatric condition and asserts that there is a nexus between the condition and her service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for a psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection Claim on the Merits

The Board will now proceed to address the reopened claim on the merits.  The Veteran is not prejudiced in this regard given the beneficial outcome.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the now 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  See 38 C.F.R. § 3.304(f) (2015). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran received a VA examination for PTSD in September 2010.  With regard to a diagnosis of PTSD, the examiner opined that the Veteran did not meet the diagnostic criteria for this condition.  Nonetheless, considering the Board's broad characterization of the Veteran's claim, this does not end the inquiry.  The VA examiner did however note a diagnosis of anxiety disorder NOS and depressive disorder NOS.  Thus, the Veteran has a present disability in the form of those psychiatric conditions.

The examiner further noted that while the Veteran's symptoms of anxiety are minimally related to combat exposure, they are "associated primarily with being mistreated and disrespected by her unit during her deployment."  The Board finds that the Veteran's credible recollection of this satisfies the in-service incurrence element.  Finally, the examiner stated that "her symptoms of anxiety and depression are more than likely due to her military service," which supports the nexus element.  

Moreover, the evidence submitted at the hearing includes a diagnosis of major depressive disorder with symptoms of depression and anxiety related to service.  In light of the favorable evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that she has an anxiety disorder and depressive disorder related to service.  Thus, the Board finds that service connection for the Veteran's anxiety disorder and depressive disorder is warranted.  

The new evidence also includes a diagnosis of PTSD, which was previously not found.  The specific psychiatric disorder of PTSD is further addressed in the remand section.


ORDER

The appeal of the issue of entitlement to service connection for bilateral plantar fasciitis is dismissed.

The Veteran's claim of service connection for a psychiatric disorder is reopened; service connection for anxiety disorder and depressive disorder is granted.


REMAND

The grant of benefits above addressed the Veteran's psychiatric disorder claim in its broadest context.  However, she specifically contends service connection is warranted for the particular psychiatric disorder of PTSD.  Earlier in the claims process, VA examination revealed that the criteria for PTSD were not met.  Recently, the Veteran submitted additional evidence showing a diagnosis of PTSD.  In light of the conflicting evidence, the Board finds that a new VA examination is warranted addressing the possibility of the Veteran having PTSD related to military service.  Although a positive outcome may not affect the disability rating given the already service-connected psychiatric disorder, a claim for PTSD remains a viable issue.  See generally Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

As to headaches, the Veteran asserts that the headaches she experiences are related to her service.  At her March 2016 Board hearing, the Veteran reported that while she was in service she was told she had migraines.  She is competent to report what a doctor told her.  An August 2010 examination that addressed her headaches simply noted that the Veteran stated her migraines began in 2003 or 2004 and noted that she was not seen for this in the military.  Her September 1980 report of medical examination at entrance into service had a normal clinical evaluation.  However, in her September 1980 report of medical history, the Veteran indicated that she had a history of frequent or severe headaches.  The Veteran again noted frequent or severe headaches in her report of medical history at separation.  The August 2010 examiner did not opine whether the Veteran's headaches were incurred in service.  Because the Veteran reported frequent severe headaches in service, and the examiner did not offer an opinion as to the etiology of the Veteran migraines, the Board finds the August 2010 VA examination inadequate with respect to this issue.  Thus, a remand is necessary to afford the Veteran a new examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the Board's remand for this issue, updated VA treatment records should also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any pertinent treatment records dated since July 2014.

2.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file must be reviewed by the examiner.

After conducting any necessary testing, the examiner should determine whether the Veteran meets the criteria for a diagnosis of PTSD.

Consideration should be given to the examinations and diagnoses in the record showing both PTSD and that the criteria for PTSD have not been met.

If so, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related to an in-service stressor.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with her claim of service connection for migraines.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraines had their onset during, or are otherwise related to, service.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought on appeal remains denied, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


